        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 1 of 40




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 ALERTPOINT, LLC,               )
                                )
       Plaintiff,               )              CIVIL ACTION FILE
                                )
 v.                             )              NO. 1:18-CV-03879-ELR
                                )
 DEAN OLDS, ROOMPRO             )
 TECHNOLOGIES, INC.,            )              Jury Trial Requested
 and 34ED, LLC,                 )
                                )
       Defendants,              )
                                )
 DAVID ALLEN and EDCO-          )
 EDUCATION CONSULTANTS,         )
 INC,                           )
                                )
       Counterclaim Defendants. )
_______________________________ )

 AMENDED JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

       AlertPoint, LLC (“AlertPoint”), Dean Olds, RoomPro Technologies, Inc.

(“RoomPro”), 34ED, LLC (“34ED”), David Allen, and EDCO-Education

Consultants, Inc. (“EDCO”) submit this Amended Joint Preliminary Report and

Discovery Plan following the addition of 34ED as a Defendant in AlertPoint’s

Second Amended Complaint. [Doc. 120].

1.     Description of Case:

       (a) Describe briefly the nature of this action.

KH569212.DOCX 2
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 2 of 40




       By Plaintiff AlertPoint:   Plaintiff AlertPoint filed this action seeking a

declaratory judgment against Defendants Dean Olds and RoomPro under 28 U.S.C.

§ 2201 asking the Court to find that AlertPoint owns, or at the very least has an

irrevocable license to use, the hardware and software associated with the AlertPoint

System, a crisis management technology designed to help, inter alia, educational

institutions and other facilitates, such as hotels, accelerate emergency awareness,

response, and critical communication. Plaintiff also asserted a claim for breach of

fiduciary duty against Defendant Dean Olds, the former CEO of AlertPoint, for, inter

alia, improperly negotiating with other companies regarding the sale of AlertPoint’s

assets, not informing AlertPoint that negotiations were taking place regarding this

sale, using company funds to pay for Mr. Olds’ personal expenses, and obtaining in

favor of RoomPro an assignment from software developers for intellectual property

that AlertPoint paid to develop and create. AlertPoint also asserted claims for unjust

enrichment, quantum meruit, usurpation of business opportunities, misappropriation

of trade secrets, and conversion. In addition, Plaintiff is seeking an award of

attorney’s fees and punitive damages.

       With the filing of the Second Amended Complaint [Doc. 120], Plaintiff also

asserts ten causes of action against Defendant 34ED. These claims include the

declaratory judgment claim regarding ownership of the hardware and software

KH569212.DOCX 2                      -2-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 3 of 40




associated with the AlertPoint System. Plaintiff also sues 34ED for aiding and

abetting Olds’ breach of fiduciary duty to AlertPoint, and for civil conspiracy based

on, inter alia, a conspiracy between 34ED and Olds to convert AlertPoint’s

intellectual property and assets, to breach the fiduciary duty Olds owed to AlertPoint,

and to usurp AlertPoint’s business opportunities. AlertPoint also asserts claims that

34ED has infringed AlertPoint’s trademark rights in violation of Georgia law and

the Lanham Act. Finally, AlertPoint seeks an award of attorney’s fees and punitive

damages against 34ED.

       By Defendants and Counterclaim-Plaintiffs Dean Olds and RoomPro:

Defendants responded to the Complaint denying Plaintiff’s allegations. Defendants

also asserted Counterclaims against AlertPoint and brought claims against David

Allen and EDCO-Education Consultants, Inc. (“EDCO”). Those Counterclaims and

claims include ones under 28 U.S.C. section 2201 asking the Court to find that

RoomPro owns the hardware and software associated with the RoomPro ALERT

System. Defendants also asserted Counterclaims\Claims for breach of written

contract, trademark infringement under Georgia common law, under O.C.G.A.

Section 23-2-55 and under the Lanham Act. Additional Counterclaims\Claims

include Plaintiff’s improper filing of a patent application and trademark

infringement. Defendants further asserted a Counterclaim\Claim for breach of oral

KH569212.DOCX 2                       -3-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 4 of 40




contract related to AlertPoint, David Allen, and EDCO’s failure to adequately

compensate Defendants.

       By Defendant 34ED:

       34ED denied the allegations of AlertPoint’s Second Amended Complaint,

naming 34ED for the first time as a Defendant in this action. 34ED asserted

counterclaims against AlertPoint and additional claims against third-party

Defendants Mr. Allen and EDCO. 34ED asserts counterclaims under the Lanham

Act and for declaratory judgment, common law trademark infringement, unfair and

deceptive business practices, quasi-contract, and attorneys’ fees which address

AlertPoint’s abusive, deceptive, and harassing conduct before this Court and in the

marketplace. 34ED seeks monetary relief from AlertPoint, Allen, and EDCO,

including compensatory, exemplary, and punitive damages, and costs and expenses

of litigation.

       34ED also seeks injunctive relief, requesting that the Court issue an order

declaring that the RoomPro ALERT System and all intellectual property associated

with it, including the Purchased Assets, are owned by Defendant 34ED; that Plaintiff

fraudulently obtained U.S. Trademark Registration No. 5,663,595 and directing the

United States Patent and Trademark Office to cancel that Registration; that the Allen

Parties are legally barred and/or equitably precluded from asserting that Defendant

KH569212.DOCX 2                      -4-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 5 of 40




34ED infringes any of the Allen Parties’ asserted rights and/or from recovering any

damages; that the Allen Parties have engaged in false designation of origin, false

advertising, deceptive trade practices and unfair competition against 34ED;

enjoining AlertPoint, Allen, EDCO, or their agents or affiliates from using

trademarks, trade dress, and other source designations of any kind and from

continuing any and all acts of false designation of origin, false advertising, unfair

competition, deceptive trade practices, or false and/or misleading advertising; and

enjoining AlertPoint to transfer the <alertpointsecurity.com> domain name to 34ED,

among other relief.

       Counterclaim-Defendants (AlertPoint, David Allen, and EDCO): AlertPoint,

EDCO, and Mr. Allen dispute the characterization of the facts, assertions, and claims

made in the Answers, Counterclaims, and Third-Party Complaints of Defendants.

       b) Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.

       For Plaintiff and Counterclaim-Defendants:

       In 2005, David Allen organized EDCO. Mr. Allen is the President, CEO, and

sole shareholder of the company. EDCO primarily sells educational audio/video

technology solutions to schools in the K-12 marketplace. Defendant RoomPro also

sells audio/video technology for use in schools, conference rooms, and training

KH569212.DOCX 2                      -5-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 6 of 40



rooms. Specifically, RoomPro specializes in the sale of the “RoomPro System,”

which is a projector mount that comes equipped with four speakers. In 2011, EDCO

began selling RoomPro Systems that it purchased from RoomPro to schools in the

K-12 marketplace. As a result, Mr. Allen and Defendant Dean Olds talked on a

semi-regular basis about their respective businesses.

       Around this time, Mr. Allen had the idea to create an emergency alert

notification system that could be utilized in schools, which subsequently became the

AlertPoint System. Mr. Allen shared his idea with Mr. Olds and the two men

subsequently began discussing options to bring Mr. Allen’s idea to the marketplace.

In the fall of 2015, Defendant Dean Olds relocated from Wisconsin to Georgia for

the purpose of working on the AlertPoint System with David Allen. The AlertPoint

system is designed specifically to help, inter alia, educational institutions and other

facilitates, such as hotels, accelerate emergency awareness, response, and critical

communication. The AlertPoint System includes a powerful blend of hardware,

software, and wireless technologies that permits school teachers and administrators

to quickly, accurately, and reliably notify school administrators and emergency

responders of exigent circumstances, such as an active shooter on the premises or an

emergency medical situation.

       In 2016, EDCO began reimbursing RoomPro’s and Dean Olds’ expenses

incurred in connection with the development of the emergency alert notification


KH569212.DOCX 2                       -6-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 7 of 40



system, including, but not limited to, paying invoices for software programming

work performed as early as May 2016. By August 2016, EDCO was paying for all

of RoomPro’s and Dean Olds’ expenses incurred in connection with the

development of the AlertPoint System, including, but not limited to, paying Dean

Olds’ and Mike Matera’s salary, as well as the employer’s portion of payroll taxes

and social security withholdings, and reimbursing RoomPro for the costs and

expenses of paying independent contractors to write software code and develop and

manufacture hardware for the AlertPoint System. In addition to the foregoing,

EDCO also provided office space, materials, and support staff for Dean Olds’ work

on the AlertPoint system.

       AlertPoint, LLC was officially organized on December 1, 2016. David Allen

is AlertPoint’s sole member. After AlertPoint was organized, it assumed the legal

obligation to repay EDCO for all expenditures EDCO had incurred in connection

with the development of the AlertPoint System in exchange for an assignment of

EDCO’s rights to any and all assets, including intellectual property, patents,

trademarks, trade dress, copyrights, and trade secrets associated with the AlertPoint

System. On January 1, 2017, Mike Matera and Dean Olds officially became

employees of AlertPoint, LLC.

       David Allen regularly assigned work tasks to Dean Olds and Mike Matera

related to the development of the AlertPoint System. That being said, Defendant


KH569212.DOCX 2                      -7-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 8 of 40



Dean Olds was responsible for managing and supervising EDCO and AlertPoint

employees, as well as the independent contractors, regarding the development of

AlertPoint software and hardware. Any copyrightable work product created by Dean

Olds and Mike Matera after July 2016 was done on a work-for-hire basis.

Ramakrishnan Manivannan, Ali Asghari, and Naveen Baskaran also assisted with

the development of the AlertPoint System. Any copyrightable work product created

by Mr. Manivannan, Mr. Asghari, and Mr. Baskaran was also done on a work-for-

hire basis.

       In 2017, AlertPoint began performing beta testing of the AlertPoint System in

a school setting and continued to make changes to the software. On November 29,

2017, AlertPoint filed a provisional patent application at the United States Patent

and Trademark Office for the AlertPoint System, in which David Allen was

identified as the inventor of the AlertPoint System. Changes continued to be made

to the software up through and until the installation of the AlertPoint System in

another area school in early 2018. Portions of the software and firmware for the

AlertPoint System were written by contract software developers and software

development companies, including, but not limited to, Mohammed Lakkadshaw,

Gadgeon, EFS, Project Drivers, and Ali Asghari. While an AlertPoint employee,

Mr. Olds facilitated and encouraged AlertPoint to trademark the ALERTPOINT

name, which AlertPoint did.


KH569212.DOCX 2                      -8-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 9 of 40



       Significantly, EDCO and AlertPoint invested more than $1.7 million into the

creation and development of the AlertPoint System.          Despite this significant

monetary investment, Dean Olds, while an employee and officer of AlertPoint,

purportedly obtained assignments in favor of RoomPro from some of the software

developers and software development companies for intellectual property that

EDCO / AlertPoint paid for that is utilized by the AlertPoint System. Specifically,

Dean Olds obtained purported assignments of intellectual property rights from

Mohammed Lakkadshaw and Gadgeon for work that had been paid for by EDCO

and AlertPoint.

       After obtaining purported assignments for some of the intellectual property

utilized by the AlertPoint System, Dean Olds attempted to sell that intellectual

property to Defendant 34ED. Indeed, Dean Olds, while an employee and officer of

AlertPoint, negotiated with 34ED for the sale of some of the software, hardware,

software and hardware designs, programmers’ notes, technical descriptions, and

specifications related to and utilized by the AlertPoint System. Dean Olds did not

inform David Allen that he was negotiating with 34ED.

       On August 1, 2018, Dean Olds resigned as an officer and employee of

AlertPoint. In his resignation letter, Mr. Olds claimed to own, either individually or

through RoomPro, some of the “technology” utilized by the AlertPoint System. In




KH569212.DOCX 2                       -9-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 10 of 40



addition, Mr. Olds purported to terminate AlertPoint’s rights to utilize said

“technology.”

       On August 7, 2018, AlertPoint received a letter from counsel for 34ED. In

the letter, counsel for 34ED represented that RoomPro and Dean Olds purportedly

sold 34ED certain assets, including software, hardware, software and hardware

designs, programmers’ notes, technical descriptions, and specifications supporting

and concerning the AlertPoint System. In addition, counsel for 34ED stated that

34ED would only “allow” AlertPoint to continue to use its AlertPoint System if,

inter alia, it: (i) transferred to 34ED all right, title, and interest in and to the

AlertPoint System, including all intellectual property rights therein; and (ii) entered

into a five-year agreement with 34ED whereby AlertPoint would pay 34ED for the

use of the AlertPoint System. AlertPoint also learned that 34ED has used trade

secrets, intellectual property rights, and other assets associated with the AlertPoint

System to develop, market, and sell a competing product. 34ED has used two of

AlertPoint’s trademark, ALERTHUB and ALERTBADGE, in doing so.

       AlertPoint maintains that it owns the AlertPoint System, or at the very least

holds an irrevocable license to use the AlertPoint System, and it initiated this lawsuit

asking the Court for a declaratory judgment to that effect. In addition, AlertPoint has

filed several monetary claims against Defendants seeking to recover compensatory

damages for their tortious conduct.


KH569212.DOCX 2                       -10-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 11 of 40



       For Defendants Olds and RoomPro1:

       Dean Olds (“Mr. Olds”) is the President, Chief Executive Officer, and sole

shareholder of RoomPro. EDCO is owned, Defendants believe, entirely by Mr.

Allen. EDCO supplies audio and visual equipment to school systems in Georgia,

including the Cobb County School System.

       RoomPro began as a manufacturer and integrator of audio and visual products

for educational, corporate, government, and consumers in 2005. Mr. Olds conceived

the RoomPro ALERT System which is a surveillance and emergency alert

notification system for schools. Defendants have spent hundreds of thousands of

dollars on its development.

       On January 7, 2011, RoomPro and EDCO entered a RoomPro Brand Preferred

Partner Agreement (the “January 2011 Agreement”), which was later amended.

Thereafter, EDCO and Mr. Allen began to resell RoomPro’s RoomPro ALERT

System. In 2014, RoomPro changed the name of its security product to “Alertpoint

System” and registered the <alertpoint.com> domain name. RoomPro and Mr. Olds

also designed and started using the AlertPoint logo in April/May 2015 with its

RoomPro ALERT System.




1
  “Plaintiff,” as used in this Paragraph refers to the Plaintiff, David Allen and EDCO and
“RoomPro” refers to RoomPro and Mr. Olds.

KH569212.DOCX 2                        -11-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 12 of 40



       In January 2016, EDCO began lending RoomPro money so RoomPro could

afford all of the expenses relating to further development of its products, including

the RoomPro ALERT System. EDCO, RoomPro, and Mr. Olds executed a

Promissory Note memorializing the loan from EDCO to RoomPro. The Promissory

Note was paid in full on August 1, 2018.

       In 2016, RoomPro had a working system that was shown to potential

customers. On December 1, 2016, AlertPoint, LLC was formed by Mr. Allen.

       Mr. Olds, as the true inventor of the RoomPro ALERT System, worked with

patent attorney Yuri Eliezer, Esq. to draft a provisional patent. Then, Mr. Olds

provided the draft to Christina Brown, Esq., General Counsel for EDCO, for review;

however, instead of merely reviewing the draft, Plaintiff and its agents removed Mr.

Old’s name as inventor and provided it to Holland & Knight to file with the United

States Patent and Trademark Office. Despite the misappropriation of the patent

application, Plaintiff claim ownership of the so-called “Alertpoint System” (which

is actually a RoomPro product (i.e., the RoomPro ALERT System)), Ms. Brown,

Plaintiff’s attorney and CFO, admitted in an email dated December 1, 2016, that

Plaintiff could not hold AlertPoint out as the owner of the intellectual property

because the intellectual property would need to be assigned from Mr. Olds. Ms.

Brown even emailed Mr. Olds an unsigned Intellectual Property Assignment




KH569212.DOCX 2                      -12-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 13 of 40



Agreement that same day. However, this agreement was not agreed upon and

transfer of RoomPro’s intellectual property did not occur.

       Plaintiff has realized millions of dollars in revenue as a result of its

unauthorized selling and licensing of the RoomPro ALERT System. None of this

revenue has been paid to RoomPro or Mr. Olds, as it should have been. Plaintiff and

Mr. Allen have also obtained significant sums through their infringing use of

ALERTPOINT.

       In 2018, RoomPro sold some of the intellectual property that makes up the

RoomPro ALERT System and RoomPro products to non-party, 34ED, LLC. During

negotiations and due diligence, 34ED, LLC became aware of Plaintiff’s false claims

of ownership in the system. This false claim placed a cloud on RoomPro’s title

which, in turn, significantly lowered the value of these assets.

       Plaintiff used and are still using RoomPro’s and its successor’s intellectual

property without any license, compensation, or permission. RoomPro believes

Plaintiff is using a revised system based off of the RoomPro ALERT System—an

unauthorized derivative work.

       For Defendant 34ED:

       34ED’s Crisis Management Software And Hardware Solutions Business.

34ED, d/b/a CENTEGIX, is a company specializing in crisis management software

and hardware focused on delivering safety and security solutions to education and


KH569212.DOCX 2                      -13-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 14 of 40



business organizations around the United States. 34ED engaged in reselling Audio

Enhancement classroom audio systems which included a remote microphone with a

panic button. Dissatisfied with the reliability of these systems, 34ED sought to

develop and did develop an emergency alert notification and crisis management

system, CrisisAlert™, to use in schools and other public institutions. Between

January and April 2018, Adam Williams, 34ED’s head of engineering, conceived

of, developed, and built in concert with 34ED principals a prototype for

CrisisAlert™.

       34ED Is Introduced to Dean Olds And RoomPro. In April 2018, Mr.

Williams read a newspaper article about Dean Olds, who was working on an

emergency alert notification system reported to have the same goals as 34ED’s

developing product. Jim Szyperski, 34ED’s former Chief Executive Officer, met

Mr. Olds for the first time on May 15, 2018 to discuss a possible reseller relationship

in which 34ED would resell the RoomPro ALERT System owned by Olds’

company, RoomPro Technologies, Inc. Mr. Szyperski and Mr. Olds concluded that

a partnership between the companies may benefit them both in the future. At this

time, Olds was working with AlertPoint on the RoomPro ALERT System.

       34ED Purchases RoomPro Assets And Intellectual Property. Discussions

about resale soon evolved into discussions about the purchase of the RoomPro

ALERT System. 34ED and Mr. Olds negotiated in June and July 2018 to purchase


KH569212.DOCX 2                       -14-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 15 of 40



certain of RoomPro’s assets and intellectual property as they existed on December

31, 2016, including without limitation all hardware, software, applications,

proprietary rights, and goodwill related to the RoomPro ALERT System (the

“Purchased Assets”). The properties purchased by 34ED from Olds and RoomPro

are reflected in the Asset Purchase Agreement (the “APA”) and in the Bill of Sale.

As part of 34ED’s due diligence, 34ED learned that Mr. Olds was not an officer of

AlertPoint and, further, that Mr. Olds had no authority to act on behalf of AlertPoint

unless authorized to do so.

       34ED Determines RoomPro’s Software Code Stack Could Not Be Used

In 34ED’s Crisis Alert™ System. On July 12, 2018, Mr. Olds shared a .zip file of

RoomPro’s code stack and associated intellectual property as it existed on December

31, 2016. As part of 34ED’s due diligence, 34ED reviewed the code stack developed

by Mr. Olds and RoomPro for the RoomPro ALERT System. 34ED concluded the

code stack developed by Olds and RoomPro for the RoomPro ALERT System was

not needed to continue to develop and enhance CrisisAlert™, as it was not

sufficiently compatible, robust, scalable, or secure to use in 34ED’s separately

conceived and developed product. Notwithstanding the lack of compatibility of the

RoomPro System code stack, 34ED used a “clean room” process, ensuring that

34ED did not use the code stack developed by Mr. Olds and RoomPro for the

RoomPro ALERT System, any of the code contained in the .zip file shared by Mr.


KH569212.DOCX 2                      -15-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 16 of 40



Olds, or any other of the Purchased Assets to develop, test, build, maintain, improve,

or otherwise affect 34ED’s products in the marketplace at any point in those

products’ development, marketing, or sale, including CrisisAlert™.

       Even so, 34ED concluded that buying the Purchased Assets would be

beneficial to 34ED, including by opening a clearer channel better positioning 34ED

to compete in the marketplace with others and adding a knowledgeable sales

engineer in Olds.     34ED required Mr. Olds and RoomPro to obtain written

assignments from the contract developers of their rights in the RoomPro ALERT

System to Mr. Olds or RoomPro for fair compensation as conditions to the closing

of 34ED’s purchase of the Purchased Assets.

       Olds And RoomPro’s Use Of “AlertPoint” 34ED learned that Mr. Olds had

registered the web domain name “alertpoint.com” in December 2014. Mr. Olds and

RoomPro had used the name AlertPoint and an associated mark to market, advertise,

brand, and sell the RoomPro ALERT System in the relevant marketplace since at

least May 2015. Even so, Mr. Allen, along with the general counsel for AlertPoint

and Allen’s daughter, Christina Brown, submitted a provisional patent drafted by

Mr. Olds’s counsel to the U.S. Patent and Trademark Office on or around November

29, 2017 without Mr. Olds’s name as inventor in an attempt to misappropriate

recognition of inventorship of the RoomPro ALERT System and to secure patent

protection in AlertPoint’s name (or that of Mr. Allen or EDCO).


KH569212.DOCX 2                      -16-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 17 of 40



       34ED Acquires The Purchased Assets Which Included The RoomPro

Alert System Intellectual Property. 34ED’s acquisition of the Purchased Assets

closed on July 27, 2018. As a result of the closing, RoomPro had sufficient funds to

satisfy the promissory note owed by RoomPro to EDCO.                EDCO accepted

RoomPro’s payment in full of the promissory note.

       After the closing, on August 7, 2018, 34ED sent a letter to AlertPoint and

Allen notifying them of 34ED’s purchase of the Purchased Assets (and directing

them not to copy, distribute, make, sell, or otherwise use the RoomPro ALERT

System or any derivative works based on it without authorization from 34ED. As

part of 34ED’s notice to AlertPoint and Allen to cease and desist any use of the

RoomPro ALERT System or any derivative works based on it, 34ED offered to

provide a license to AlertPoint to use any derivative works based on 34ED’s

intellectual property so that AlertPoint could maintain its business relationship with

Cobb County School District or other school districts in Georgia. AlertPoint then

filed this lawsuit against Mr. Olds and RoomPro on or about August 16, 2018, and

added 34ED as a defendant in its Second Amended Complaint served on 34ED on

October 21, 2019. In the months following AlertPoint’s filing suit, it has engaged

in conduct and activity in the marketplace giving rise to certain of the counterclaims

34ED filed with its Verified Answer and Defenses on November 12, 2019.




KH569212.DOCX 2                      -17-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 18 of 40



       (c) The legal issues to be tried are as follows:

             (1)   Whether Plaintiff is entitled to a declaratory judgment finding

                   that AlertPoint owns the hardware, software, software and

                   hardware      designs,     programmers’      notes,     technical

                   descriptions, specifications, and all intellectual property, to

                   include patents, trademarks, trade dress, copyrights, and trade

                   secrets associated with the AlertPoint System that was created

                   on a work-for-hire basis and paid for by AlertPoint;

             (2)   Whether Plaintiff is entitled to a declaratory judgment finding

                   that AlertPoint has an implied, non-exclusive, irrevocable

                   license to use the hardware, software, software and hardware

                   designs,    programmers’      notes,   technical    descriptions,

                   specifications, and all intellectual property, to include patents,

                   trademarks, trade dress, copyrights, and trade secrets

                   associated with the AlertPoint System;

             (3)   Whether AlertPoint is entitled to recover the full value of the

                   benefit conferred upon RoomPro and Dean Olds, in the form

                   of the greater of the fair market value of the alert notification

                   system or the amount AlertPoint invested in the development




KH569212.DOCX 2                       -18-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 19 of 40



                   of the system, as an equitable remedy to prevent RoomPro’s

                   and Dean Olds’ unjust enrichment;

             (4)   Whether AlertPoint is entitled to recover the full value of the

                   benefit conferred upon RoomPro and Dean Olds, in the form

                   of the greater of the fair market value of the AlertPoint System

                   or the amount AlertPoint invested in the development of the

                   system, as quantum meruit;

             (5)   Whether Defendant Dean Olds violated a fiduciary duty he

                   owed to Plaintiff, and whether such breach caused Plaintiff to

                   incur damages;

             (6)   Whether Defendant 34ED aided and abetted Olds’ violation of

                   a fiduciary duty owed to Plaintiff, and whether such conduct

                   caused Plaintiff to incur damages;

             (7)   Whether Defendant Dean Olds usurped a corporate

                   opportunity rightfully belonging to AlertPoint, and whether

                   such conduct caused Plaintiff to incur damages;

             (8)   Whether Defendants misappropriated AlertPoint’s trade

                   secrets under O.C.G.A. § 10-1-763(a), and whether such

                   conduct caused Plaintiff to incur damages;




KH569212.DOCX 2                      -19-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 20 of 40



             (9)   Whether Defendants conspired to convert AlertPoint’s

                   intellectual property and assets, to breach a fiduciary owed by

                   Olds to AlertPoint, and to usurp AlertPoint’s business

                   opportunities, and whether such conduct caused Plaintiff to

                   incur damages;

             (10) Whether     Defendant     Olds    improperly     and    without

                   authorization converted AlertPoint funds for his personal use;

             (11) Whether Defendant 34ED has infringed AlertPoint’s common

                   law trademark rights under O.C.G.A. § 23-2-55 to the marks

                   ALERTBADGE or ALERTHUB, and whether such

                   infringement has caused Plaintiff to incur damages;

             (12) Whether Defendant 34ED has infringed AlertPoint’s non-

                   registered trademarks ALERTBADGE or ALERTHUB under

                   the Lanham Act (15 U.S.C. § 1125), and whether such

                   infringement has caused Plaintiff to incur damages;

             (13) Whether Defendants have been stubbornly litigious, have

                   acted in bad faith, and/or have caused AlertPoint unnecessary

                   trouble and expense entitling AlertPoint to recover its

                   attorneys’ fees and costs pursuant to O.C.G.A. § 13-6-11;




KH569212.DOCX 2                      -20-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 21 of 40



             (14) Whether Defendants’ conduct was willful, malicious,

                   fraudulent, wanton, oppressive, and evidenced that entire

                   want of care which raises the presumption of conscious

                   indifference to consequences, thus justifying the award of

                   punitive damages to AlertPoint pursuant to O.C.G.A. § 51-

                   12-5.1;

             (15) Whether Defendants acted with specific intent to cause harm

                   such that there shall be no limitation regarding the amount

                   which may be awarded as punitive damages to AlertPoint;

             (16) Whether Defendants are entitled to a declaratory judgment

                   from the Court that RoomPro owns the hardware, software,

                   software and hardware designs, programmers’ notes,

                   technical descriptions, specifications, and all intellectual

                   property, to include patents, trademarks, trade dress, and

                   copyrights associated with the RoomPro ALERT System, and

                   specifically that RoomPro owns the copyrights to the software

                   supporting the RoomPro ALERT System because it was

                   created by RoomPro and Dean Olds;

             (17) Whether AlertPoint, LLC, David Allen, and/or EDCO

                   breached the RoomPro Brand Reseller Agreement by making


KH569212.DOCX 2                     -21-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 22 of 40



                  a claim of ownership to the RoomPro ALERT System and

                  taking actions inconsistent with RoomPro’s rights in the

                  RoomPro ALERT System;

             (18) Whether AlertPoint, LLC, David Allen, and/or EDCO’s

                  activities constitute trademark infringement under Georgia

                  common law;

             (19) Whether AlertPoint, LLC, David Allen, and/or EDCO’s

                  activities constitute trademark infringement under O.C.G.A.

                  § 23-2-55;

             (20) Whether AlertPoint, LLC, David Allen, and/or EDCO’s

                  activities constitute infringement of a non-registered

                  trademark under Lanham Act (15 U.S.C. § 1125);

             (21) Whether AlertPoint, LLC, David Allen, and/or EDCO’s

                  activities constitute breach of an oral promise to repay

                  Defendants for amounts incurred on behalf of AlertPoint,

                  LLC and placed on Mr. Old’s credit card; and

             (22) Whether Defendants Dean Olds and RoomPro are entitled to

                  an award of compensatory and punitive damages; an

                  accounting for all profits received by AlertPoint, LLC, David

                  Allen, and/or EDCO as a result of their unauthorized use of


KH569212.DOCX 2                     -22-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 23 of 40



                  the ALERTPOINT mark; and reasonable attorneys’ fees and

                  costs under O.C.G.A. § 9-15-14.

             (23) Whether the use of the trademark ALERTPOINT or the

                  ALERTPOINT Logo mark by AlertPoint, Mr. Allen, or

                  EDCO was unauthorized and has caused or is causing false

                  designation or origin, trademark infringement, unfair

                  competition, and false and misleading advertising in violation

                  of 15 U.S.C. Section 1125(a)(1)(A)-(B);

             (24) Whether 34ED is entitled to a declaratory judgment finding

                  that 34ED does not infringe on any Marks owned by

                  AlertPoint,   Mr.     Allen,   or   EDCO,     including   the

                  ALERTBADGE and ALERTHUB Marks, and moreover, that

                  34ED owns these Marks, the ALERTPOINT Mark, and the

                  ALERTPOINT Logo Mark;

             (25) Whether 34ED is entitled to a declaratory judgment finding

                  that AlertPoint’s uses of “ALERTPOINT,” including in its

                  corporate names and in web domain names, such as

                  “alertpointsecurity.com”, are without authorization and

                  infringe on 34ED’s rights;




KH569212.DOCX 2                       -23-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 24 of 40



             (26) Whether U.S. Trademark Registration No. 5,633,595 should

                  be cancelled immediately;

             (27) Whether 34ED is entitled to recover funds and/or benefits

                  conferred upon AlertPoint by AlertPoint’s unauthorized use

                  of intellectual property belonging to Mr. Olds, RoomPro, or

                  34ED as an equitable remedy to prevent AlertPoint’s unjust

                  enrichment;

             (28) Whether 34ED is entitled to recover funds and/or benefits

                  conferred upon AlertPoint by AlertPoint’s unauthorized use

                  of intellectual property belonging to Mr. Olds, RoomPro, or

                  34ED as quantum meruit;

             (29) Whether 34ED is entitled to a declaratory judgment finding

                  that AlertPoint intentionally sold and advertised goods and

                  services derived from and/or using intellectual property

                  owned by 34ED so as to confuse and deceive purchasers as to

                  the source, sponsorship, approval or certification of, or the

                  affiliation, connection or association with 34ED or with

                  34ED’s crisis management goods and services, without

                  34ED’s authorization and to 34ED’s detriment; and




KH569212.DOCX 2                     -24-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 25 of 40



             (30) Whether 34ED is entitled to an award of compensatory,

                    exemplary and punitive damages and reasonable attorneys’

                    fees and costs under O.C.G.A. §§ 9-15-14 and/or 13-6-11.

       (d) The cases listed below (include both style and action number) are:

              (1) Pending Related Cases: None known.

              (2) Previously Adjudicated Related Cases: None known.

2.     This case is complex because it possesses one (1) or more of the features listed
       below (please check): Not applicable.

       ______(1)    Unusually large number of parties
         X (2)      Unusually large number of claims or defenses
         X (3)      Factual issues are exceptionally complex
       ______(4)    Greater than normal volume of evidence
         X (5)      Extended discovery period is needed
       ______(6)    Problems locating or preserving evidence
       ______(7)    Pending parallel investigations or action by government
         X (8)      Multiple use of experts
         X (9)      Need for discovery outside United States boundaries
         X (10)     Existence of highly technical issues and proof
       _____ (11)   Unusually complex discovery of electronically stored
                    information

3.     Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

       Plaintiff:          A. André Hendrick, Esq.
                           Georgia Bar No. 774212
                           Holland & Knight LLP
                           Regions Plaza, Suite 1800
                           1180 West Peachtree Street
                           Atlanta, Georgia 30309
                           Telephone: (404) 817-8500

KH569212.DOCX 2                       -25-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 26 of 40



                           Facsimile: (404) 881-0470
                           Email: andre.hendrick@hklaw.com
                           For Plaintiff AlertPoint, LLC

       Defendants:         David M. Lilenfeld
                           Georgia Bar No. 452399
                           Lilenfeld PC
                           3379 Peachtree Road, NE, Suite 980
                           Atlanta, Georgia 30326
                           Telephone: (404) 201-2520
                           Facsimile: (404) 745-0640
                           Email: david@lilenfeld.com
                           For Defendants Dean Olds
                           & RoomPro Technologies, Inc.

                           Jeffrey D. Horst, Esq.
                           Georgia Bar No. 367834
                           1201 W. Peachtree St., NW, Ste. 3250
                           Atlanta, Georgia 30309
                           Telephone: (404) 888-9700
                           Email: horst@khlawfirm.com
                           For Defendant 34ED, LLC

       Third-Party         A. André Hendrick, Esq.
       Defendants:         Georgia Bar No. 774212
                           Holland & Knight LLP
                           Regions Plaza, Suite 1800
                           1180 West Peachtree Street
                           Atlanta, Georgia 30309
                           Telephone: (404) 817-8500
                           Facsimile: (404) 881-0470
                           Email: andre.hendrick@hklaw.com
                           For Third-Party Defendants David Allen and EDCO-
                           Educational Consultants, Inc.

4.     Jurisdiction:

       Is there any question regarding this court’s jurisdiction?

              Yes      X    No

KH569212.DOCX 2                       -26-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 27 of 40




       If “yes,” please attach a statement, not to exceed one page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.


5.     Parties to This Action:

       (a) The following persons are necessary parties who have not been joined:

       None known at this time.

       (b) The following persons are improperly joined as parties:

       None known at this time.

      (c) The names of the following parties are either inaccurately stated or
necessary portions of their names are omitted:

       None.

      (d) The parties shall have a continuing duty to inform the court of any
contentions regarding unnamed parties necessary to this action or any contentions
regarding misjoinder of parties or errors in the statement of a party’s name.

6.     Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed. R. Civ. P. 15. Further instructions
regarding amendments are contained in Local Rule 15.

       (a) List separately any amendments to the pleadings which the parties
anticipate will be necessary:

       The parties do not anticipate at this time that any additional amendments to

the pleadings will be necessary. The parties reserve the right to move to amend the

pleadings after engaging in discovery.


KH569212.DOCX 2                      -27-
         Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 28 of 40



      (b) Amendments to the pleadings submitted LATER THAN THIRTY
DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should have
been filed, will not be accepted for filing, unless otherwise permitted by law.

7.       Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the beginning
of discovery, unless the filing party has obtained prior permission of the court to file
later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with regard
to expert testimony no later than the date that the proposed pretrial order is
submitted. Refer to Local Rule 7.2F.

         As part of the proposed scheduling order, the Parties seek permission to file

motions for summary judgment within 60 days of the close of discovery. See No. 12

infra.


8.       Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with Fed. R.
Civ. P. 26. If any party objects that initial disclosures are not appropriate, state the
party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed. R. Civ. P. 26(a)(1)(B).

KH569212.DOCX 2                        -28-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 29 of 40




       Newly added defendant 34ED will be serving its initial disclosures in

accordance with Fed. R. Civ. P. 26.

9.     Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

       The Parties do not request a scheduling conference at this time.

10.    Discovery Period:

        The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in Local Rule 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.

       Cases in this Court are assigned to one of the following three discovery tracks:
(a) zero month discovery period, (b) four months discovery period, and (c) eight
months discovery period. A chart showing the assignment of cases to a discovery
track by filing category is contained in Appendix F. The track to which a particular
case is assigned is also stamped on the complaint and service copies of the complaint
at the time of filing.

       Please state below the subjects on which discovery may be needed:

              (1)   All of the Parties’ claims, counterclaims, and third-party claims

                    as asserted in the pleadings;

              (2)   All of the Parties’ respective defenses as asserted in the

                    pleadings;

              (3)   Whether any of the Parties are entitled to equitable relief;




KH569212.DOCX 2                       -29-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 30 of 40



              (4)   Third-party discovery into Mr. Olds’ alleged negotiations with

                    other companies and individuals about the purported transfer of

                    intellectual property of which AlertPoint claims ownership;

              (5)   Third-party discovery into the creation and development of the

                    AlertPoint   System/RoomPro       ALERT          System,   including

                    discovery of the software developers and development

                    companies, which could entail discovery of persons and/or

                    entities located outside of the United States;

              (6)   Third-party discovery into AlertPoint, David Allen, and/or

                    EDCO’s alleged filing of a provisional patent for the RoomPro

                    ALERT System/AlertPoint System;

              (7)   AlertPoint’s service of Georgia Open Records Act requests on

                    parties it suspects are customers of 34ED;

              (8)   AlertPoint’s filing of trademark applications concerning the

                    AlertPoint System, the RoomPro ALERT System, CrisisAlert,

                    and related matters;

              (9)   AlertPoint’s conduct and activity in the marketplace;

              (10) Depositions of corporate representatives and other individuals

                    who receive third-party discovery requests;




KH569212.DOCX 2                       -30-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 31 of 40



              (11) Fact and expert discovery into relevant source code files of the

                    AlertPoint, RoomPro, and CrisisAlert™ systems, along with

                    expert discovery for the purposes of providing technical analysis

                    and comparison of the same, as appropriate;

              (12) Expert discovery on damages related to the unauthorized

                    disclosure by any of the Parties of confidential and trade secret

                    information;

              (13) Expert discovery on damages related to trademark infringement

                    and deceptive trade practices;

              (14) Whether Plaintiff or Defendants are entitled to their respective

                    attorneys’ fees, costs, and expenses in bringing or defending

                    against claims, counterclaims, or third-party claims in this

                    action;

              (15) Financial and sales information for Plaintiff, EDCO, RoomPro,

                    and 34ED; and

              (16) Intellectual property owned and used by the Parties.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

       The Parties will diligently pursue discovery and presently anticipate that an

enlarged discovery period will be needed due to the complexity of the case and the

KH569212.DOCX 2                      -31-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 32 of 40



issues involved. The Parties agree that a nine-month fact discovery period is

appropriate, followed by a three-month expert discovery period. In the event that

additional time is deemed necessary, the Parties will request an extension of the

discovery period within the time period permitted by this Court’s Local Rules and

Guidelines for Discovery and Motion Practice.

       Based on the complexity of the claims and the fact-intensive nature of this

lawsuit, the Parties propose the following discovery schedule, and attach a proposed

revised scheduling order effecting this proposed schedule:

           December 12, 2019 – Discovery begins (with the addition of 34ED)

           September 14, 2020 – Fact discovery ends

           September 14, 2020 – Deadline for service of initial expert reports

           November 13, 2020 – Deadline to depose experts regarding the initial

              expert reports

           November 30, 2020 – Deadline to serve rebuttal expert reports

           December 21, 2020 – Deadline to depose experts regarding rebuttal

              expert reports / close of discovery.

11.    Discovery     Limitation    and       Discovery   of   Electronically   Stored

Information:

       (a) What changes should be made in the limitations on discovery imposed
under the Federal Rules of Civil Procedure or Local Rules of this Court, and what
other limitations should be imposed?


KH569212.DOCX 2                       -32-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 33 of 40




       None at this time.

       (b)    Is any party seeking discovery of electronically stored information?

          X       Yes             No

       If “yes,”

        (1) The parties have discussed the sources and scope of the production of
electronically stored information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

       The Parties agree to produce reasonably available electronically stored

information concerning their claims and defenses to the extent such information

currently exists and subject to the scope and limitations of discovery as set forth in

Federal Rule of Civil Procedure 26(b)(1) and 26(b)(2)(B). The Parties also agree to

make good faith efforts to exchange and agree upon custodians and search terms

prior to conducting searches for electronically stored information. The Parties

further agree to engage in good faith discussions after initial searches have been

conducted to narrow the scope of potentially responsive documents to ensure that

discovery is proportional to the needs of the case.

        (2) The parties have discussed the format for the production of
electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF
files), Portable Document Format (PDF), or native), method of production (e.g.,
paper or disk), and inclusion or exclusion and use of metadata, and have agreed as
follows:

       The Parties are engaging in good-faith discussions about an ESI protocol,

which they will submit along with a revised stipulated protective order for the


KH569212.DOCX 2                        -33-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 34 of 40



Court’s approval (see Item 12 below). The Parties agree to engage in good faith

conferrals to resolve any dispute before seeking assistance from the Court.

12.    Other Orders:

      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

       As part of the proposed scheduling order, the Parties seek permission to file

motions for summary judgment within 60 days of the close of discovery. With the

addition of 34ED as a defendant, the Parties will file a revised stipulated protective

order for the Court’s review and approval.

       The Parties reserve their respective rights to seek appropriate leave of this

Court pursuant to Federal Rules of Civil Procedure 16(b) and (c) and 26(c) as

required during the course of the litigation.

13.    Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they
conducted a supplemental Rule 26(f) conference that was held on November 19,
2019, and that they participated in settlement discussions. Other persons who
participated in the settlement discussions are listed according to party.

       For Plaintiff:                   A. André Hendrick

       Other participants:              John M. Hamrick

       For Defendants Dean Olds
       and RoomPro:                     David M. Lilenfeld

       Other participants:              Robin L. Gentry

       For Defendant 34ED:              Jeffrey D. Horst


KH569212.DOCX 2                       -34-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 35 of 40




       Other Participants:             Sada J. Baby
                                       Adam M. Sparks

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

       (   ) A possibility of settlement before discovery.
       ( X ) A possibility of settlement after discovery.
       (   ) A possibility of settlement, but a conference with the judge is needed.
       (   ) No possibility of settlement.

      (c) Counsel ( ) do or ( X ) do not intend to hold additional settlement
conferences among themselves prior to the close of discovery.

       (d) The following specific problems have created a hindrance to settlement
of this case.

       None.

       14.     Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

       (a) The parties (        ) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a United
States Magistrate Judge form has been submitted to the clerk of court this
day of                   , of 20     .

      (b) The parties ( X ) do not consent to having this case tried before a
magistrate judge of this court.




KH569212.DOCX 2                      -35-
        Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 36 of 40



        Respectfully submitted this 12th day of December, 2019.

HOLLAND & KNIGHT LLP                        LILENFELD PC

/s/ A. André Hendrick                       /s/ David M. Lilenfeld
A. André Hendrick                           (signed with express permission)
Georgia Bar No. 774212                      David M. Lilenfeld
John M. Hamrick                             Georgia Bar No. 452399
Georgia Bar No. 322079                      Robin L. Gentry
Eric B. Funt                                Georgia Bar No. 452399
Georgia Bar No. 023369                      Brian C. Huskey
Regions Plaza, Suite 1800                   Georgia Bar No. 543361
1180 West Peachtree Street                  3379 Peachtree Road, NE, Suite 980
Atlanta, Georgia 30309                      Atlanta, Georgia 30326
Telephone: (404) 817-8560                   Telephone: (404) 201-2520
E-Mail: andre.hendrick@hklaw.com            Email: david@lilenfeld.com
         john.hamrick@gmail.com                     robin@lilenfeld.com
         eric.funt@hklaw.com                        bh@lilenfeld.com

Attorneys for Plaintiff AlertPoint, LLC Attorneys for Defendants Dean Olds and
and Counterclaim-Defendants David       RoomPro Technologies, Inc.
Allen and EDCO-Education Consultants,
Inc.                                    KREVOLIN & HORST, LLC

                                            /s/ Jeffrey D. Horst
                                            (signed with express permission)
                                            Jeffrey D. Horst, Esq.
                                            Georgia Bar No. 367834
                                            Sada J. Baby, Esq.
                                            Georgia Bar No. 307214
                                            Adam M. Sparks, Esq.
                                            Georgia Bar No. 341578
                                            1201 W. Peachtree St., NW, Ste. 3250
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 888-9700
                                            Email: horst@khlawfirm.com
                                                     baby@khlawfirm.com
                                                     sparks@khlawfirm.com

                                            Attorneys for Defendant 34ED, LLC

 KH569212.DOCX 2                     -36-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 37 of 40




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 ALERTPOINT, LLC                )
                                )
       Plaintiff,               )            CIVIL ACTION FILE
                                )
 v.                             )            NO. 1:18-CV-03879-ELR
                                )
 DEAN OLDS, ROOMPRO             )
 TECHNOLOGIES, INC.,            )            Jury Trial Requested
 and 34ED, LLC,                 )
                                )
       Defendants,              )
                                )
 DAVID ALLEN and EDCO-          )
 EDUCATION CONSULTANTS,         )
 INC,                           )
                                )
       Counterclaim-Defendants. )
_______________________________ )

                             SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:

       1. Discovery shall begin December 12, 2019;

       2. Fact discovery shall close and expert discovery shall begin on September
          14, 2020;
       3. Initial expert reports shall be exchanged on or prior to September 14, 2020;



KH569212.DOCX 2
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 38 of 40




       4. Initial experts shall be deposed regarding the initial expert reports on or
          prior to November 13, 2020;

       5. Rebuttal expert reports shall be exchanged on or prior to November 30,
          2020;

       6. Rebuttal experts shall be deposed regarding the rebuttal expert reports on
          or prior to December 21, 2020; and

       7. The discovery period shall close on December 21, 2020.

       8. The Parties shall file any motions for summary judgment or Daubert
         motions with regard to expert testimony no later than February 19, 2021.



SO ORDERED.

       This         day of                    , 20__.



                                 THE HONORABLE ELEANOR L. ROSS
                                 UNITED STATES DISTRICT JUDGE
                                 NORTHERN DISTRICT OF GEORGIA




KH569212.DOCX 2                      -38-
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 39 of 40



                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 ALERTPOINT, LLC                )
                                )
       Plaintiff,               )             CIVIL ACTION FILE
                                )
 v.                             )             NO. 1:18-CV-03879-ELR
                                )
 DEAN OLDS, ROOMPRO             )
 TECHNOLOGIES, INC.,            )             Jury Trial Requested
 and 34ED, LLC,                 )
                                )
       Defendants,              )
                                )
 DAVID ALLEN and EDCO-          )
 EDUCATION CONSULTANTS,         )
 INC,                           )
                                )
       Counterclaim Defendants. )
_______________________________ )

                          CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have on this date served a copy of

the within and foregoing AMENDED JOINT PRELIMINARY REPORT AND

DISCOVERY PLAN with the Clerk of Court using the CM/ECF system, which

will automatically send e-mail notification of such filing to the following Counsel

of Record:




KH569212.DOCX 2
       Case 1:18-cv-03879-ELR Document 151 Filed 12/12/19 Page 40 of 40




             LILENFELD PC                   KREVOLIN & HORST, LLC

         David M. Lilenfeld, Esq.                Jeffrey D. Horst, Esq.
          Robin L. Gentry, Esq.                    Sada J. Baby, Esq.
          Brian C. Huskey, Esq.                  Adam M. Sparks, Esq.

   3379 Peachtree Road, NE, Ste. 980      1201 W. Peachtree St., NW, Ste. 3250
        Atlanta, Georgia 30326                  Atlanta, Georgia 30309
      Telephone: (404) 201-2520                Telephone: (404) 888-9700
         David@Lilenfeld.com                     Horst@khlawfirm.com
         robin@lilenfeld.com                     baby@khlawfirm.com
          bh@lilenfeld.com                      sparks@khlawfirm.com

       This 12th day of December, 2019.


                                            HOLLAND & KNIGHT LLP
                                            /s/ A. André Hendrick
                                            A. André Hendrick, Esq.
                                            Georgia Bar No. 774212




KH569212.DOCX 2
